DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In Claim 1, “adhesion the rubber shell with the support shell” should read “adhering the rubber shell to the support shell”
Claim 9 should end in a period.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
How the heating plate that was previously removed in Step e heats the first and second hot-melt strips within a second predetermined time in Step f.  For examination purposes, this limitation will be interpreted as the residual heat from the application of the heating plate in Step e allows the first and second hot-melt strips to be connected in Step f.
Further, Claims 2-12 as dependent on Claim 1 are also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (PGPub 2015/0224753) in view of Landi (US Pat. 5203607), Yu (PGPub 2017/0036724), Tetsuo et al (JPH0572415U with references to the machine English translation provided herewith) and Wadsworth (PGPub 2019/0389144)
Berger teaches a method of integral hot-melt adhesion of a composite (Abstract) comprising steps of: 
a) providing material (first and second component), wherein a first component has multiple first hot-melt strips arranged on the bottom of the first component, and the support shell includes multiple second hot-melt strips arranged on a top thereof ([0039]- the uncured adhesive may be applied as a bead, strip, band or the like in a suitable pattern to one or both of the surfaces to be bonded);
b) putting the material into at least one mold ([0049]- pressure maybe be applied by fully fixed matched tooling (a mold)), 
c) inserting a heated fixture, wherein a heated fixture is heated within a predetermined temperature range and is inserted between the first and second components ([0049]- heat may be applied via localized heating in the region via heated fixtures);
d) melting, wherein the heated fixtures heats the multiple first hot-melt strips and the multiple second hot-melt strips in a first predetermined time, thus hot-melting the multiple first hot-melt strips and the multiple second hot-melt strips ([0049]- heat may be applied via localized heating in the region via heated fixtures); 
e) removing the heated fixture ([0051]-the heated fixture is not present between the final bond of the first and second components);
f) hot-melting adhesion, wherein the second mold is moved downward, and the first mold is moved upward, such that the second mold is moved to contact with the first mold ([0049]- pressure is applied to the bonding regions), wherein the heating plate heats within a second predetermined time so as to hot-melt connect the multiple first hot-melt strips and the multiple second hot-melt strips integrally, thus adhering the rubber shell to the support shell ([0051]- the method comprises applying at least one of heat and pressure to the first bonding region and the second bonding region to form a solid adhesive bond between the first component and the second component); and 
g) taking out, wherein the second mold is stopped absorbing the support shell and is moved upward, and the first mold is moved downward, thus taking out a finished product ([0051]- the composite is completed).

Berger does not appear to explicitly teach the composite is a bicycle saddle wherein a body and a support shell of the bicycle saddle are provided, the body includes a rubber shell, a flexible layer connected on the rubber shell, and a covering layer covered on the flexible layer, wherein a peripheral side of the covering layer is bent to and is connected on a bottom of the rubber shell, wherein the multiple first hot-melt strips are arranged on the bottom of the rubber shell of the body, and the multiple second hot-melt strips are arranged on a top of the support shell, wherein the body is reversely put into a first mold, the support shell is reversely put into a second mold, and the support shell is mounted by the second mold in a vacuum absorbing manner, the heated fixture is a heating plate and is inserted between the second mold and the first mold, melting, wherein the second mold is moved downward, and the first mold is moved upward so that the second mold and the first mold are close to the heating plate, wherein the multiple hot-melt strips of the rubber shell of the body contact with the heating plate, the multiple second hot-melt strips of the support shell contact with the heating plate, or removing the heating plate, wherein the first mold is moved upward, and the second mold is moved downward, such that the heating plate is removed outward.
However, Landi teaches an alternate composite wherein the composite formed is a multilayer composite bicycle saddle (Abstract) wherein the bicycle saddle comprises a support shell (Fig. 1- rigid shell 38) and a body including a rubber shell (Fig. 1- resilient (rubber) foam layer 36), a flexible layer connected on the rubber shell (Fig. 1- padding 34) and a covering layer covered on the flexible layer (Fig. 1- skin 12), wherein a peripheral side of the covering layer is bent to and is connected on a bottom of the rubber shell (Fig. 1- skin 12 wrapped around the peripheral of the shell) in order to provide improved shock absorption and increased rider comfort on the bicycle seat (Col. 1, Lines 50-55).
Landi further teaches the rubber shell (foam layer 36) is attached to the support shell (rigid shell 38) (Col. 5, Lines 30-35) but does not specify how the parts are adhered to each other while Berger teaches utilizing adhesives such as hot-melt adhesive to form a strong interfacial bond layer between surfaces of complementary components to be joined [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of Berger to include a composite bicycle seat as taught by Landi with reasonable expectation of success to provide improved shock absorption and increased rider comfort on the bicycle seat (Col. 1, Lines 50-55) wherein the composite has a strong interfacial bond layer between surfaces of complementary components to be joined [0050]. 
Thus, the combination of Berger and Landi teaches the multiple first hot-melt strips are arranged on the bottom of the rubber shell of the body, and the multiple second hot-melt strips are arranged on a top of the support shell.

Yu teaches an alternative method of forming a bicycle saddle (Abstract) wherein the body is reversely put into a first mold (Fig. 3- cover layer and base material 70 on lower die 66), the support shell is reversely put into a second mold (Fig. 3- bottom shell on upper die) in order to mold the bicycle saddle into a single piece [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger and Landi to include supporting the components in a two-piece mold as taught by Yu with reasonable expectation of success to mold the bicycle saddle into a single piece [0007].

Yu does not appear to explicitly teach the support shell is mounted by the second mold in a vacuum absorbing manner.
Tetsuo teaches an alternate molding operation [0001] wherein the mold insert is held by vacuum suction [0006] in order to securely fix the insert within the mold [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger, Landi, and Yu to include vacuum absorbing an insert into the mold as taught by Tetsuo with reasonable expectation of success to securely fix the insert within the mold [0005].

Wadsworth teaches an alternative method of forming a composite (Abstract) wherein the heated fixture is a heating plate and is inserted between the second mold and the first mold (Fig. 2- heated plate between first and second components) in order to melt the faying surfaces and bond the components together as they cool and re-solidify [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Berger, Landi, Yu, and Tetsuo to heating plate between the first and second mold as taught by Wadsworth with reasonable expectation of success to melt the faying surfaces and bond the components together as they cool and re-solidify [0006].
Wadsworth further teaches melting, wherein the second mold is moved downward, and the first mold is moved upward so that the second mold and the first mold are close to the heating plate, wherein the multiple hot-melt strips of the rubber shell of the body contact with the heating plate, the multiple second hot-melt strips of the support shell contact with the heating plate ([0038]- In one implementation, additional resin may be introduced and melted between the faying surfaces 34,36 to facilitate bonding. This additional resin may be provided in the form of injected liquid resin, solid resin film, or an additional layer of prepreg (i.e., an extra layer of fiber and resin); and
removing the heating plate, wherein the first mold is moved upward, and the second mold is moved downward, such that the heating plate is removed outward ([0011]- manipulator mechanism 30 is moved along the faying surface).

Regarding Claim 2, Berger further teaches a cross section of a respective first hot-melt strip is solid and is formed in a rectangle shape, and a cross section of a respective second hot-melt strip is separated in the middle to be formed of two blocks ([0039]- the uncured adhesive may be applied as a bead, strip, band or the like in a suitable pattern to one or both of the surfaces to be bonded).

Regarding Claims 3 and 4, Berger further teaches the multiple first hot-melt strips correspond to or are not aligned with the multiple second hot-melt strips, and the multiple first 5hot-melt strips and the multiple second hot-melt strips are formed in a circle shape or a strip shape ([0039]- the uncured adhesive may be applied as a bead, strip, band or the like in a suitable pattern to one or both of the surfaces to be bonded).

Regarding Claim 5 and 6, Berger further teaches the multiple first hot-melt strips and the multiple second hot-melt strips are arranged successively or intermittently or the multiple 15first hot-melt strips and the multiple second hot-melt strips are arranged in a predetermined section ([0039]- the uncured adhesive may be applied as a bead, strip, band or the like in a suitable pattern to one or both of the surfaces to be bonded).

Regarding Claims 7 and 8, Berger further teaches the multiple first hot-melt strips correspond to or are not aligned and intersected with the multiple second hot-melt strips ([0039]- the uncured adhesive may be applied as a bead, strip, band or the like in a suitable pattern to one or both of the surfaces to be bonded).

Regarding Claim 9, Landi further teaches the peripheral side of the covering layer is bent to and is connected on the bottom of the rubber shell by using a glue or at least one nail (Fig. 1- showing cover 12 wrapped around and attached to the bottom of the rubber shell).

Regarding Claim 10, Berger further teaches the temperature range is 200°C to 400°C ([0050]- suitable non-limiting hot-melt adhesives include polyamides and polyesters which have melting temperatures higher than 200°C).

Regarding Claim 11, Berger teaches applying at least one of heat and pressure to form a solid adhesive bond thus, this a result effective variable modifying bond strength [0049].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the length of heat exposure through routine experimentation in order to perfect the result-effective variable of bond strength, consult MPEP 2144.05 II.

Regarding Claim 12, Berger further teaches the second predetermined hot-melt time is 5 seconds to 15 15seconds ([0051]- the method comprises applying at least one of heat and pressure to the first bonding region and the second bonding region to form a solid adhesive bond between the first component and the second component (the residual heat would last at least 5 seconds to allow the components to be bonded)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        8/10/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712